



EX 10.3
EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of
January 2, 2019 (“Effective Date”) and entered into as of the date of last
signature below (“Execution Date”) by and between AXON ENTERPRISE, INC., a
Delaware corporation, (“Company”) and Joshua M. Isner, an individual
(“Executive”), also referred to herein each individually as “Party” or
collectively as “Parties.”
RECITALS
WHEREAS, prior to the Effective Date, Company employed Executive pursuant to the
terms and conditions of Executive Employment Agreement dated December 1, 2017 by
and between Company and Executive (“Previous Agreement”);
WHEREAS, on February 12, 2019, Company’s shareholders approved a new employee
compensation plan entitled, “eXponential Stock Performance Plan” or “XSPP”,
which plan the Previous Agreement did not contemplate;
WHEREAS, Company wishes to continue to employ Executive as its Chief Revenue
Officer on the terms and conditions set forth herein, which contemplate the
XSPP;
WHEREAS, Executive desires to be assured of certain minimum compensation from
Company for Executive’s services during the term of this Agreement and to be
protected, and compensated, in the event of any Change in Control (as defined in
Section 10(a) below) affecting Company; and
WHEREAS, Company desires to provide for the reasonable protection of Company’s
confidential business and technical information which has been developed by
Company in recent years and will be developed in the future at substantial
expense.
NOW, THEREFORE, in consideration of the mutual promises contained herein,
including, without limitation, Executive’s participation in the XSPP, Company
and Executive each intend to be legally bound, covenant and agree as follows:
AGREEMENT
1.EMPLOYMENT. Upon the terms and conditions set forth in this Agreement,
Executive shall continue employment as Company’s Chief Revenue Officer. Except
as expressly provided herein, the termination of this Agreement by either Party
shall also terminate Executive’s employment with Company.
2.DUTIES. Executive shall be responsible for directing and managing Company’s
global sales operations and business and shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties and responsibilities as Company’s President shall assign to Executive
from time to time. Executive shall serve Company faithfully, loyally, honestly
and to the best of Executive’s ability and shall devote Executive’s full-time
and best efforts to Company.
3.OUTSIDE ACTIVITIES. Nothing in this Agreement shall preclude Executive, with
Company’s prior written approval, from engaging in civil, charitable or
religious activities, or from serving as a consultant to or on any board of
directors, managers or other board of advisors or companies or organizations
which will not present any direct conflict of interest with Company, compete
with Company, or adversely affect the performance of Executive’s duties
hereunder. Executive shall obtain Company’s prior written approval for such
activities and services, which may be withheld in Company’s sole discretion.
4.TERM. Subject to the provisions of Sections 6 and 10, Executive’s employment
shall commence on the Effective Date and continue for a period of one year (the
“Initial Term”). This Agreement will automatically renew and continue for
successive one-year terms following the Initial Term (each a “Renewal Term”).
The Initial Term and any Renewal Terms are collectively referred to herein as
the “Term.” In any event, unless otherwise agreed to by the





--------------------------------------------------------------------------------





parties, this Agreement shall automatically terminate, without notice, when
Executive reaches seventy (70) years of age.
5.COMPENSATION.
(a)Base Salary. Company shall pay Executive a base salary (“Base Salary”), in
substantially equal periodic installments and in accordance with Company’s
standard payroll practices and applicable law, at the rate set by the
Compensation Committee of Company's Board of Directors ("Committee").
Executive’s Base Salary will be reviewed periodically by and may be adjusted
based on Executive’s performance and any compensation review conducted by the
Committee. Such review will be based upon both individual and Company
performance.
(b)Commission Target. During the Term, to the extent Executive is eligible to
participate in any annual commission target program adopted by the Committee
(“Company Commission Plan”), the Committee, in its sole discretion and depending
on Executive and Company’s attainment of the performance objectives established
by the Committee (i.e., the actual amount payable to Executive may be more or
less than the target amount), will determine whether Executive receives the
entire annual target commission. Any annual commission paid to Executive
pursuant to this Agreement shall be paid not later than March 15 of the calendar
year following the calendar year in which such commission was earned. Except as
provided in Section 7(a)(ii)(1)(c) below, Executive must be employed on the date
the commission is paid to receive Executive's annual commission.
(c)Equity Awards. During the Term, Executive shall be eligible to receive grants
of stock options, restricted stock units, and other forms of equity compensation
awards (time and/or performance based, collectively referred to as the “Equity
Awards”). Such Equity Awards, if any, shall be made in the sole discretion of
the Committee and will be subject to the terms and conditions established by the
Committee, Company’s then existing equity incentive plan document (“Plan”), and
the award agreement that Executive must execute as a condition to receive the
awards. Except as otherwise stated in Sections 7(a)(ii) and 10 below, if any
terms or conditions contained in this Agreement conflict with any terms and
conditions contained in the Plan or an Equity Award agreement, the following
order of precedence shall apply to the relevant documents for purposes of
determining which document controls the applicable term or condition: (1) the
Plan; (2) Equity Award agreements, except for the eXponential Stock Unit Award
Agreement between Company and Executive (“XSU Award Agreement”); (3) this
Agreement; and (4) the XSU Award Agreement.
(d)Fringe Benefits. During the Term, Executive shall be eligible to participate
in any benefit plans, including, but not limited to, retirement plans, 401(k)
savings plans, disability plans, life insurance plans and health, vision, and
dental plans available to other executive employees of Company. The terms and
conditions of Executive’s participation in such plans shall be set forth in the
relevant benefit plan documents. Executive shall also be entitled to take paid
time off (“PTO”) in accordance with Company’s then existing PTO policy.
(e)Business Expenses. Company shall, in accordance with, and to the extent of,
its policies in effect from time to time, bear all customary reasonable and
necessary business expenses (including the advancement of certain expenses)
incurred by Executive in performing his duties as an executive of Company,
provided that Executive accounts promptly such expenses to Company in the manner
prescribed from time to time by Company. Any expenses that are to be reimbursed
pursuant to this Agreement that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), shall: (i) be paid no later than
the last day of Executive’s tax year following the tax year in which the expense
was incurred; (ii) not affect or be affected by any other expenses that are
eligible for reimbursement in any other tax year of Executive; and (iii) not be
subject to liquidation or exchange for any other benefit.
(f)Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with Section 409A of the Code to the extent subject thereto and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered in compliance with Section 409A of the Code. Any
payments described in this Agreement that are due within the “short-term
deferral period” or intended to fit within the “separation pay exception” as
defined in Section 409A of the Code shall not be treated as deferred
compensation for purposes of Section 409A unless otherwise required by the Code.
Notwithstanding anything in this Agreement to the contrary, if Company concludes
that any of the payments described in Section 7 or Section 10 are subject to
Section 409A of the Code, such payments will not be made prior to Executive’s
“separation from service” as defined in Treasury Regulation Section
1.409A-1(h)(applying





--------------------------------------------------------------------------------





the default rules of Treasury Regulation Section 1.409A-1(h). In addition, if
the payments described in Section 7 or Section 10 are subject to Section 409A of
the Code, and if Executive is a “specified employee” as defined in Treasury
Regulation Section 1.409A-1(i)(1) on the date of Executive termination of
employment, then, to the extent required by Section 409A of the Code, the
payments described in Section 7 or Section 10 shall be delayed and paid on the
earlier of (i) first day of the seventh month following Executive’s separation
from service or (ii) Executive’s death. Executive acknowledges that Company
makes no representations or warranties regarding the tax treatment or tax
consequences of any compensation, benefits or other payments under this
Agreement, including by operation of Section 409A of the Code to the payments
described in this Agreement. Neither the time nor schedule of any payment under
this Agreement may be accelerated or subject to further deferral except as
permitted by Section 409A of the Code and Executive does not have any right to
make any election regarding the time or form of any payment due under this
Agreement. For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii).
(g)Commissions. During the Term, to the extent Executive is eligible to
participate in any sales commission program adopted by the Committee (“Company
Commission Plan”), the Committee, in its sole discretion and depending on
Executive and Company’s attainment of the performance objectives established by
the Committee (i.e., the actual amount payable to Executive may be more or less
than the target amount), will determine whether Executive receives the entire
annual target commission. In the event Company overpays any commissions to
Executive during the Term or thereafter, Executive agrees to promptly refund
Company the amount of such overpayment following notice of such overpayment from
Company.
6.TERMINATION. Subject to the respective continuing obligations of the parties
pursuant to Sections 8 through 17, this Agreement may be terminated prior to the
expiration of its then remaining applicable Term as follows:
(a)By Company. Company may terminate this Agreement and Executive’s employment
under the following circumstances, and in any such case, the compensation due
and owing by Company to Executive following any such early termination of this
Agreement shall be paid as set forth in Section 7:
(i)For Cause. Company may terminate this Agreement immediately for “Cause.” For
purposes of this Agreement, “Cause” shall be defined as: (1) Executive’s
commission of fraud, misrepresentation, theft or embezzlement of Company assets;
(2) Executive’s violations of law or of Company policies material to the
performance of Executive’s duties; (3) Executive’s repeated insubordination or
failure to comply with any valid and legal directive of Executive’s supervisor;
(4) Executive’s engagement in dishonesty, illegal conduct, or misconduct, which
is, in each case, injurious to Company or its affiliates; (5) Executive’s
conviction of, or plea of guilty or nolo contendere to a crime that constitutes
either a felony or a misdemeanor involving embezzlement, misappropriation, moral
turpitude or fraud, if such crime materially impairs Executive’s ability to
perform services for Company or results in harm to Company or its affiliates;
(6) Executive’s material breach of the provisions of this Agreement, including
specifically, without limitation, the restrictive covenant obligations described
in this Agreement; or, (7) the repeated failure to perform Executive’s duties as
required by Section 2 after written notice of such failure from Company (other
than any such failure resulting from incapacity due to physical or mental
illness); provided, however, in the event of any proposed termination for Cause
related to Executive’s poor performance, Executive’s termination shall be
effective upon the expiration of a thirty (30) day cure period following written
notice by Company and a lack of adequate corrective action having been
undertaken by Executive to the reasonable satisfaction of Company, in its sole
discretion, during such thirty (30) day cure period.
(ii)Without Cause. Company may terminate this Agreement without Cause by giving
eleven (11) months' written notice to Executive.
(iii)Death. If Executive should die during the Term of this Agreement, this
Agreement shall immediately terminate effective on the date of Executive’s
death.
(iv)Disability. If Executive’s becomes “Disabled” during the Term of this
Agreement, this Agreement shall immediately terminate on the effective date of
Executive’s Disability. For purposes of this Agreement, “Disability” and
“Disabled” mean that Executive is physically or mentally disabled from
performing the essential





--------------------------------------------------------------------------------





functions of Executive’s position, by reason of either: (1) Executive is unable
to perform Executive’s duties under this Agreement by reason of any medically
determinable physical or mental impairment that is expected to result in death
or is expected to last for a continuous period of not less than twelve (12)
months; or (2) Executive is, by reason of any medically determinable physical or
mental impairment that is expected to result in death or is expected to last for
a continuous period for not less than twelve (12) months, receiving income
replacement benefits for a period of not less than twelve (12) months under a
long-term disability insurance plan covering Executive. Notwithstanding anything
expressed or implied above to the contrary, Company will fully comply with its
obligations under the Americans with Disabilities Act, and with any other
applicable federal, state or local law, regulation or ordinance, governing the
employment of individuals with disabilities.
(b)By Executive. Executive may terminate this Agreement for any reason or no
reason whatsoever by giving sixty (60) days’ written notice to Company (which
notice period may be waived, in writing, by Company), and in such case, the
compensation due and owed by Company to Executive following any such early
termination of this agreement shall be paid as set forth in Section 7.
7.COMPENSATION PAYABLE FOLLOWING EARLY TERMINATION.
(a)In the event of any termination by Company pursuant to Section 6(a),
Executive shall be entitled to the following:
(i)For Cause. If Company terminates Executive for Cause, Executive’s Base Salary
shall immediately cease as of the termination date and Executive shall be
entitled to: Executive’s earned and unpaid Base Salary through the termination
date, reimbursement for any accrued (but unpaid) expenses through the
termination date, and the vested employee benefits, if any, to which Executive
is entitled pursuant to the terms and conditions of Company’s benefit plans (the
“Accrued Obligations”).
(ii)Without Cause.
(1)If Company terminates Executive’s employment without Cause, and if Executive
signs (and does not revoke) the release described in Section 13, Executive shall
be entitled to receive the following:
(a)the Accrued Obligations;
(b)a cash severance payment equal to one (1) month of Executive’s then Base
Salary (“Severance Benefit”), payable in substantially equal periodic
installments, in accordance with Company’s standard payroll practices and
applicable law, with the first installment due during the first payroll period
following the effective date of Executive’s termination;
(c)Executive’s annual target commission, if any, Executive would have received
pursuant to the then-existing Company Commission Plan for the calendar year in
which Executive’s effective date of termination of employment occurs, with such
amount paid during the first payroll period following the date of termination,
provided, however, that if Executive’s notice of termination of employment and
effective date of such termination occur in different calendar years, Executive
shall also receive Executive’s annual actual commissions for the calendar year
in which Executive received notice of termination of employment, with such
amount paid in the same manner each participant in the Company Commission Plan
receives his or her commission;
(d)to the extent permitted by the applicable equity incentive plan document, any
previously awarded but unvested Equity Awards subject solely to time based
vesting (collectively, “Time-Based Equity Awards”) that would have vested during
the one-month period following the effective date of termination if Executive
had remained employed during such period shall vest within ten (10) business
days following the effective date of termination;
(e)all XSUs (as defined in XSU Award Agreement) held by Executive, if any,
applicable to the Tranches (as defined in the XSU Award Agreement) unattained by
Company as of the date of notice





--------------------------------------------------------------------------------





of termination will vest within ten (10) business days following the expiration
of the revocation period applicable to the release described in Section 13 if
Company has attained the Market Capitalization Goal (as defined in the XSU Award
Agreement) applicable to each respective Tranche as of the date of notice of
termination (for purposes of clarity, Company will disregard Operational Goals
(as defined in the XSU Award Agreement) in determining whether a Tranche vests
pursuant to this subsection) (collectively, “Current XSU Tranche Benefit”);
(f)in addition to any XSUs that vest pursuant to Section 7(a)(ii)(1)(e) above,
all XSUs held by Executive, if any, applicable to the lowest-numbered Tranche
unattained by Company as of the date of notice that did not vest pursuant to
Section 7(a)(ii)(1)(e) above will partially vest, on a prorated basis, within
ten (10) business days following the expiration of the revocation period
applicable to the release described in Section 13, determined by dividing the
(i) excess, if any, of the Six-Month Market Capitalization (as defined in the
XSU Award Agreement) over the Market Capitalization Goal of the last attained
tranche by (ii) the difference between the Market Capitalization Goal of the
lowest-numbered unattained Tranche that did not vest pursuant to Section
7(a)(ii)(1)(e) above and the Market Capitalization Goal of the last attained
Tranche, including the Tranche that did vest pursuant to Section 7(a)(ii)(1)(e)
above, and (iii) multiplying that percentage by the number of XSUs associated
with the unattained Tranche that did not vest pursuant to Section 7(a)(ii)(1)(e)
above (for purposes of clarity, Company will disregard Operational Goals in
determining whether a Tranche vests pursuant to this subsection) (collectively,
“Next XSU Tranche Benefit”); and
(g)a pro rata portion of the annual actual commission Executive would have
received pursuant to the then-existing Company Commission Plan had Executive
continued employment through the end of calendar year in which Executive’s
effective date of termination of employment occurs.
(2) For the avoidance of doubt, if the offer of the release expires or if the
release described in Section 13 is timely executed but revoked, the termination
or forfeiture of unvested Time-Based Equity Awards shall occur effective upon
such expiration or revocation.
(3)For purposes of clarity and notwithstanding the XSU Award Agreement, the
Holding Period Requirements (as defined in the XSU Award Agreement) shall not
apply with respect to XSUs that vest pursuant to Section 7(a)(ii) above.
Furthermore, and notwithstanding the XSU Award Agreement, in the event no
Tranches vest pursuant to Section 7(a)(ii)(1)(e) above, Company shall not be
required to issue Executive a number of shares of Stock (as defined in the XSU
Award Agreement) pursuant to the XSU Award Agreement (namely, its Section 3(c))
and, instead, Executive will receive the Next XSU Tranche Benefit, if any.
(iii)Death. In the event of Executive’s death, and if Executive’s spouse (or
representative of Executive’s estate) signs (and does not revoke) the release
described in Section 13, Executive’s spouse (or estate) shall be entitled to the
following;
(1)Accrued Obligations and the Severance Benefit (except the amount of the cash
severance payment shall be increased from one (1) month to eighteen (18)
months), with the first installment due for the first payroll period following
the expiration of the release revocation period described in Section 13, below;
(2)a pro rata portion of the annual target commission Executive would have
received pursuant to the then existing Company Commission Plan had Executive
continued employment through the end of the calendar year in which Executive’s
death occurs, with such amount paid to Executive’s spouse (or estate) at the
same time and in the same manner each participant in the Company Commission Plan
receives his or her commission; and,
(3)to the extent permitted by the applicable Equity Award agreement, any
previously awarded (but unvested) Equity Awards shall vest within ten (10)
business days following the expiration of the revocation period applicable to
the release described in Section 13, and in the event performance-based Equity
Awards vest pursuant to this Subsection 7(a)(iii)(3), such vesting occurs
according to the target for such Equity Awards as opposed to actual attainment.





--------------------------------------------------------------------------------





(iv)Disability. In the event of Executive’s Disability, and if Executive (or
lawfully authorized representative of Executive) signs (and does not revoke) the
release described in Section 13, Executive shall be entitled to the following:
(1)Accrued Obligations and the Severance Benefit (except the amount of the cash
severance payment shall be increased from one (1) to eighteen (18) months), with
the first installment due for the first payroll period following the expiration
of the release revocation period described in Section 13, below;
(2)a pro rata portion of the annual target commission Executive would have
received pursuant to the then existing Company Commission Plan had Executive
continued employment through the end of the calendar year in which Executive’s
termination of employment occurs, with such amount paid to Executive at the same
time and in the same manner each participant in the Company Commission Plan
receives his or her commission; and,
(3)to the extent permitted by the applicable Equity Award agreement, any
previously awarded (but unvested) Equity Awards shall vest within ten (10)
business days following the expiration of the revocation period applicable to
the release described in Section 13, and in the event performance-based Equity
Awards vest pursuant to this Subsection 7(a)(iv)(3), such vesting occurs
according to the target for such Equity Awards as opposed to actual attainment.
(v) Any payments made pursuant to this subsection shall first be provided and
paid pursuant to Company’s existing disability policy, as then in effect, and
then will be further supplemented by Company as provided for in this subsection.
(b)Resignation. In the event of any termination by Executive pursuant to Section
6(b), Executive shall be entitled to the Accrued Obligations.
8.CONFIDENTIAL INFORMATION.
(a)Executive agrees to maintain the confidentiality of and not use, directly or
indirectly, confidential and proprietary information of Company. Confidential
information includes but not limited to: (i) matters of a technical nature such
as materials, models, devices, products, trade secret processes, techniques,
data, formulas, inventions (whether or not patentable), specifications and
characteristics of products and services planned or being developed; (ii)
research subjects, methods and results; (iii) matters of a business nature such
as information about costs, margins, pricing policies, markets, sales,
suppliers, customers, product plans and marketing plans or strategies; (iv)
recorded communication; or (v) other information of a similar nature that is not
generally disclosed to the public (“Confidential Information”). Executive
represents that Executive will return all Company Confidential Information in
Executive’s possession to Company upon termination of Executive’s employment
with Company.
(b)Executive agrees that, following Executive’s termination of employment for
any reason, Executive will not directly or indirectly, alone or as a partner,
officer, director, or shareholder of any other firm or entity, use the
Confidential Information to solicit or attempt to influence any client, customer
or other person to direct its purchase of products or services away from
Company.
(c)The parties agree to maintain absolute confidentiality and secrecy concerning
the terms of this Agreement and will not reveal, or disseminate by publication
in any manner whatsoever this document or any matters pertaining to it to any
other person except (i) Executive may disclose this Agreement to potential
employers, in order to comply with his obligations contained herein; and (ii) as
required by legal process or SEC rules (including, without limitation, any SEC
rules designed to protect “whistle blowers”); and (iii) this Agreement does not
limit Executive’s ability to communicate with any government agencies regarding
matters within their jurisdiction or otherwise participate in any investigation
or proceeding that may be conducted by any government agency, including
providing documents or other information, without notice, to the government
agencies. This confidentiality provision does not apply to communications
necessary between Company management, its attorneys and auditors or members of
its Board of Directors, Executive’s immediate family members, attorneys, or
legal and financial planners or tax preparers who are also bound by this
confidentiality provision. Nothing in this Agreement shall prevent Executive
from the disclosure





--------------------------------------------------------------------------------





of confidential Information or trade secrets that: (i) is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In the event that Executive files a lawsuit alleging retaliation by
Company for reporting a suspected violation of law, Executive may disclose
Confidential Information or trade secrets related to the suspected violation of
law or alleged retaliation to Executive’s attorney and use the Confidential
Information or trade secrets in the court proceeding if Executive or Executive’s
attorney: (i) files any document containing Confidential Information or trade
secrets under seal; and (ii) does not disclose the Confidential Information or
trade secrets, except pursuant to court order. Company provides this notice in
compliance with the Defend Trade Secrets Act of 2016.
(d)All information which Executive has a reasonable basis to consider
Confidential Information or which is treated by Company as being Confidential
Information shall be presumed to be Confidential Information, whether originated
by Executive, or by others, and without regard to the manner in which Executive
obtains access to such information.
(e)Executive agrees that Company shall have the right to notify any future or
prospective employers, or individuals or entities with whom Executive may be
entering into a contractual relationship, of the provisions of this Section 8
for purposes of ensuring that Company’s interests are protected.
9.INVENTIONS.  
(a)For purposes of this Section 9, the term “Inventions” means discoveries,
improvements and ideas (whether or not in writing or reduced to practice) and
works of authorship, whether or not patentable or copyrightable: (i) which
relate directly to the business of Company, or to Company’s actual or
demonstrably anticipated research or development; (ii) which result from any
work performed by Executive for Company; (iii) for which equipment, supplies,
facilities or trade secret information of Company is utilized; or (iv) which
were conceived or developed during the time Executive was obligated to perform
the duties described in Section 2.
(b)Executive agrees that all Inventions made, authored or conceived by
Executive, either solely or jointly with others, during Executive’s employment
with Company (except as otherwise provided above), shall be the sole and
exclusive property of Company. Upon termination of this Agreement, Executive
shall turn over to a designated representative of Company all property in
Executive’s possession and custody belonging to Company. Executive shall not
retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of Company which came into Executive’s possession at any time during the
Term of this Agreement.
(c)Executive is hereby notified that this Agreement does not apply to any
invention for which no equipment, supplies, facility, or trade secret
information of Company was used and which was developed initially on Executive’s
own time and: (i) which does not relate: (1) directly to the business of
Company; or (2) to Company’s actual or demonstrably anticipated research,
development or products; or (ii) which does not result from any work performed
by Executive for Company.
10.CHANGE IN CONTROL.
(a)General. It is expressly recognized that Executive’s position with Company
and agreement to be bound by the terms of this Agreement represent a commitment
in terms of Executive’s personal and professional career which cannot be reduced
to monetary terms, and thus, necessarily constitutes a forbearance of options
now and in the future open to Executive in Company’s areas of endeavor. This
Section 10 is intended to allay any concerns Executive may have in connection
with a potential Change in Control. For purposes of this Agreement, “Change in
Control” shall have the meaning ascribed to it in Company’s 2019 Stock Incentive
Plan (or any successor equity incentive plan adopted by Company in the future).
(b)Termination by Executive for Good Reason Following a Change in Control. If,
during the Term of this Agreement, a Change in Control occurs, and if Executive
terminates Executive’s employment for Good Reason





--------------------------------------------------------------------------------





during the thirty-six (36) month period following such Change in Control, and if
Executive signs (and does not revoke) the release described in Section 13,
Executive shall be entitled to receive:
(i)The Accrued Obligations and the Severance Benefit (except the amount of the
cash severance payment shall be increased from one (1) month to thirty-six (36)
months), payable in substantially equal periodic installments, in accordance
with Company’s standard payroll practices, with the first installment due during
the first payroll period following the expiration of the release revocation
period described in Section 13, below.
(ii)A pro rata portion of the annual target commission Executive would have
received pursuant to the then existing Company Commission Plan (or any successor
plan) had Executive continued employment through the end of the calendar year in
which Executive’s termination of employment occurs, with such amount paid to
Executive at the same time and in the same manner each participant in the
Company Commission Plan receives his or her commission.
(iii)To the extent permitted by the then existing equity incentive plan
document, any previously awarded (but unvested) Equity Awards (both time and
performance-based), and other forms of equity that may have been previously
awarded to Executive shall vest within ten (10) business days following the
expiration of the revocation period applicable to the release described in
Section 13 and, to the extent permitted by Section 409A of the Code, shall
become immediately payable and/or exercisable within ten (10) days following the
expiration of the release revocation period; provided, however that the
foregoing shall not apply to XSUs, which shall be treated as set forth in the
applicable Equity Award agreement. Any termination or forfeiture of unvested
Equity Awards that could vest pursuant to the prior sentence and otherwise would
have occurred on or prior to the effective date of the release will be delayed
until such date. For the avoidance of doubt, if the offer of the release expires
or if the release is timely executed but revoked, the termination or forfeiture
of unvested Equity Awards shall occur effective upon such expiration or
revocation. Notwithstanding the foregoing, any performance-based Equity Awards
that vest pursuant to this Subsection 10(b)(iii) shall vest according to the
target for such Equity Awards as opposed to actual attainment.
(iv)An additional lump sum cash payment equal to twelve (12) times the monthly
amount that is charged to COBRA qualified beneficiaries for the same medical and
dental coverage options elected by Executive (and Executive’s dependents)
immediately prior to the termination date, with such amount payable during the
first payroll period following the expiration of the release revocation period
described in Section 13.
(v)For purposes of this Section 10(b), “Good Reason” means: (1) a material
reduction of Executive’s duties, authority or responsibilities, in effect
immediately prior to such reduction; (2) a material reduction of Executive’s
then-existing Base Salary; or (3) Company’s material breach of this Agreement.
Notwithstanding the foregoing, no termination by Executive shall constitute a
termination for Good Reason unless: (x) Executive gives Company notice of the
existence of the condition constituting Good Reason within thirty (30) days
following the initial occurrence thereof; (y) Company does not remedy or cure
the Good Reason condition within thirty (30) days of receiving such notice
described in (x); and (z) Executive terminates employment within thirty (30)
days following the end of the cure period described in (y).
(c)Termination by Company Prior to a Change in Control. If, during the Term of
this Agreement, Executive’s employment is terminated without Cause during the
six (6) month period preceding a Change in Control at the request of a third
party purchaser in contemplation of such Change in Control, and such Change in
Control is consummated by such third-party purchaser, upon the closing of such
Change in Control, if Executive signs (and does not revoke) the release
described in Section 13, Executive shall be entitled to receive:
(i)The Accrued Obligations and the Severance Benefit (except the amount of the
severance cash payment shall be increased from one (1) month to thirty-six (36)
months), payable in substantially equal periodic installments, in accordance
with Company’s standard payroll practices, with the first installment due during
the first payroll period following the expiration of the release revocation
period described in Section 13, below.
(ii)A pro rata portion of the annual target commission Executive would have
received pursuant to the then existing Company Commission Plan (or any successor
plan) had Executive continued employment through





--------------------------------------------------------------------------------





the end of the calendar year in which Executive’s termination of employment
occurs, with such amount paid to Executive at the same time and in the same
manner each participant in the Company Commission Plan receives his or her
commission.
(iii)To the extent permitted by the then existing equity incentive plan
document, any previously awarded (but unvested) Equity Awards, and other forms
of equity that may have been previously awarded to Executive shall vest within
ten (10) business days following the expiration of the revocation period
applicable to the release described in Section 13; provided, however that the
foregoing shall not apply to XSUs, which shall be treated as set forth in the
applicable Equity Award agreement. Notwithstanding the foregoing, any
performance-based Equity Awards that vest pursuant to this Subsection 10(c)(iii)
shall vest according to the target for such Equity Awards as opposed to actual
attainment.
(iv)An additional lump sum cash payment equal to twelve (12) times the monthly
amount that is charged to COBRA qualified beneficiaries for the same medical and
dental coverage options elected by Executive (and Executive’s dependents)
immediately prior to the termination date, with such amount payable during the
first payroll period following the expiration of the release revocation period
described in Section 13.
(d)XSU; Termination by Company Without Cause. Notwithstanding anything to the
contrary set forth in the applicable XSU Award Agreement or the Plan, if
Executive’s employment is terminated by Company without Cause during the ninety
(90) days prior to, or one (1) year after, a Change in Control, and if Executive
signs (and does not revoke) the release described in Section 13, then Executive
shall receive the Current XSU Tranche Benefit and Next XSU Tranche Benefit,
subject to the terms and conditions of Sections 7(a)(ii)(1)(e) and
7(a)(ii)(1)(f) above.
11.Executive Covenants. In consideration of Executive’s continued employment
with Company and the benefits and payments described in this Agreement,
Executive agrees to comply with and adhere to the following covenants during
Executive’s period of employment with Company, including during any notice
period of termination of employment and during a period of twelve (12) months
commencing upon notice of termination of Executive’s employment with Company for
any reason:
(a)Covenant Not to Compete. Executive agrees that during the Term of this
Agreement, including the notice of termination of employment periods specified
in this Agreement and during the twelve (12) month period following notice of
termination of Executive’s employment with Company for any reason (the
“Non-Compete Period”), Executive will not, directly or indirectly, own, control,
manage, operate, or act for or on behalf of, assist in, engage in, have any
financial interest in, or participate in any way, including as an owner,
partner, employee, officer, agent, board member, consultant, advisor, volunteer,
shareholder or investor in any entity, person, business or enterprise that is
engaged in the design, manufacture, marketing, selling, importing, exporting,
servicing or supporting of less lethal weapons, law enforcement cameras, digital
evidence management, Record Management Systems, machine learning, artificial
intelligence or any other technology or products that Company is engaged in or
is on the roadmap to enter over the Non-Compete Period at the time of
termination of employment; or related professional services marketed, sold or
provided to public safety customers in connection with the products mentioned
above throughout the world (the “Company Business”).
Executive acknowledges that Executive’s continued employment with Company and
the payments specified in this Agreement are sufficient consideration for this
covenant not to compete. Executive further acknowledges that Company is engaged
in marketing and selling its products throughout the world and that this
Covenant Not to Compete is necessary and reasonable to protect Company and that
Company will suffer irreparable harm and other damages in the event of a breach
of this provision. Executive acknowledges that Executive’s training and
experience have prepared him/her for employment or other business opportunities
to sell product and perform services for businesses other than those in the
Company Business. Accordingly, Executive acknowledges that the restrictions
contained in this covenant not to compete will not unduly prevent him from
obtaining employment or business opportunities other than in the Company
Business. Executive also acknowledges that the time, scope and the geographic
area of this Covenant Not to Compete are reasonable and necessary to protect the
interests of Company and the Company Business.





--------------------------------------------------------------------------------





(b)No Solicitation of Customers. Executive shall not contact, or cause to be
contacted, directly or indirectly, or engage in any form of oral, verbal,
written, recorded, transcribed, or electronic communication with any Customer
for the purposes of conducting business that is competitive or similar to that
of Company or for the purpose of disadvantaging Company’s business in any way.
It is not a breach of this subsection for Executive to respond to an unsolicited
inquiry from a Customer by informing that Customer that “I am subject to a
contractual restriction and am unable to assist you,” or words of similar
effect. For purposes of this Agreement, “Customer” shall mean all persons or
entities that have used or inquired of Company’s services concerning Covered
Business at any time during the Term. Executive acknowledges and agrees that
Company’s list of Customers was cultivated with great effort and secured through
the expenditure of considerable time and money by Company.
(c)Covenant Not to Recruit and Hire. Executive shall not: (i) directly or
indirectly hire, solicit, or recruit, or attempt to hire, solicit, or recruit,
any employee of Company to leave their employment with Company, nor shall
Executive contact any employee of Company, or cause an employee of Company to be
contacted, for the purpose of leaving employment with Company; or (ii) solicit,
encourage, or induce, or cause to be solicited, encouraged or induced, directly
or indirectly, any supplier, vendor or contractor who conducted business with
Company at any time during the two-year period preceding the termination of
Executive’s employment with Company, to terminate or adversely modify any
business relationship with Company or not to proceed with, or enter into, any
business relationship with Company, nor shall Executive otherwise interfere with
any business relationship between Company and any such supplier, vendor or
contractor.
(d)Covenant Not to Disparage. Executive agrees not to make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, including but not limited to any statements made via social media, on
websites or blogs, that defame, disparage or in any way criticize the personal
or business reputation, practices, or conduct of Company, or any of its
affiliates, its directors, officers, employees, or its products. Executive
acknowledges and agrees that this prohibition extends to statements, written or
verbal, made to anyone, including but not limited to, the news media, any member
of the Board of Directors or advisory board, competitors, vendors, employees
(past and present) and clients.
(e)Acknowledgements. Executive further acknowledges that Executive’s fulfillment
of the obligations contained in this Agreement, including, but not limited to,
his obligation neither to disclose nor to use Company Confidential Information
other than for Company’s exclusive benefit and Executive’s obligations not to
compete and not to solicit contained in subsections (a) and (b) above, is
necessary to protect Company Confidential Information and, consequently, to
preserve the value and goodwill of Company. The covenants set forth in
subsections (a) through (e) above are necessarily of a special, unique and
extraordinary nature, and the loss arising from a breach thereof cannot
reasonably and adequately be compensated by money damages, as such breach will
cause Company to suffer irreparable harm. Accordingly, in the event of any
breach or threatened breach of any of the covenants set forth in this
subsections (a) through (e) above, Company will be entitled to seek an
injunctive or other extraordinary relief from a court of competent jurisdiction
to restrain the violation or threatened violation of such covenants by Executive
or any person acting for or with Executive in any capacity. The remedy set forth
herein will be cumulative and not in limitation of any other available remedies.
The covenants contained in subsections (a) through (e) above shall be construed
as a series of separate covenants, one for each city, county and state of any
geographic area in which Company sold products or services. In the event that
the provisions of subsections (a) through (e) above are deemed to exceed the
time, geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law. In the event that
the court does not exercise the power granted to it in the prior sentence,
Executive and Company agree to replace such invalid or unenforceable term or
provision with a valid and enforceable term or provision that will achieve, to
the extent possible, the economic, business and other purposes of such invalid
or unenforceable term.
12.NO ADEQUATE REMEDY. The parties declare that is impossible to measure in
money the damages which will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement. Therefore, if either party
shall institute any action or proceeding to enforce the provisions hereof, such
person against whom such action or proceeding is brought hereby waives the claim
or defense that such party has an adequate remedy at law, and





--------------------------------------------------------------------------------





such person shall not urge in any such action or proceeding the claim or defense
that such party has an adequate remedy at law.
13.General Release of Claims by Executive. To receive the severance and/or
benefits described in Section 7 or Section 10, Executive (or Executive’s spouse
or estate, if applicable) must no later than sixty (60) days following
Executive’s termination date (or in the case of Section 10(b), no later than
sixty (60) days following the date of the Change in Control), execute (and not
revoke) a release in substantially the form attached hereto as Exhibit A. The
release shall be provided to Executive prior to, or within, five (5) days
following Executive’s termination (or a Change in Control, if applicable).
Executive (or Executive’s spouse or estate, if applicable) shall have twenty-one
(21) days following the date on which the release is given to Executive (or
Executive’s spouse or estate, if applicable) to sign and return the release to
Company. After return to Company, Executive (or Executive’s spouse or estate, if
applicable) shall have seven (7) days to revoke the release. Notwithstanding
anything in this Agreement to the contrary, if Company concludes, in the
exercise of its discretion, that the severance and/or benefits are subject to
Section 409A of the Code, and if the consideration period described in the
release, plus the revocation period described in the release spans two (2)
calendar years, the severance payments and benefits shall not begin to be paid
to Executive (or Executive’s spouse or estate, if applicable) until the second
calendar year.
14.Company Property. All computers, tablets, phones, equipment, records, files,
records, lists (including computer generated lists), data, drawings, documents,
equipment and similar items relating to Company’s business that Executive
generated or received from Company remains Company’s sole and exclusive
property. Executive further represents that Executive has not copied or caused
to be copied, printout, or caused to be printed out any documents or other
material originating with or belonging to Company. Executive agrees to promptly
return to Company all property of Company in Executive’s possession upon
termination of his employment with Company including all Company documents,
equipment, or other materials.
15.EXECUTIVE WARRANTIES AND REPRESENTATIONS. Executive warrants and represents
that:
(a)Except as otherwise provided in this Agreement, Company has paid all wages,
bonuses, commissions, and any and all other benefits due to Executive up to the
date that Executive has signed this Agreement;
(b)Throughout Executive’s employment, up to the date that Executive has signed
this Agreement, Executive was fully and appropriately compensated for all hours
worked in accordance with the Fair Labor Standards Act and other applicable
laws, if any;
(c)Up to the date that Executive has signed this Agreement, Executive has been
provided with all leave to which Executive is entitled under Company policy and
applicable law, including but not limited to the Family and Medical Leave Act;
(d)Executive has carefully read and fully understands the terms and conditions
of this Agreement;
(e)Executive is not waiving rights or claims that may arise after the date this
Agreement is executed;
(f)Executive is executing this Agreement knowingly and voluntarily, without any
duress, coercion or undue influence by Company, its representatives, or any
other person;
(g)Executive has not relied upon any representations or statements made by
Company or its representatives which are not specifically set forth in this
Agreement;
(h)Executive has had ample opportunity to consult with an attorney of
Executive’s choice and to have that attorney review and explain to Executive the
terms of this Agreement and its consequences before executing this Agreement;
(i)Executive has the capacity to act on Executive’s own behalf and on behalf of
all who might claim through Executive to bind them to the terms and conditions
of this Agreement;





--------------------------------------------------------------------------------





(j)Executive has pending no claim, complaint, grievance or any document with any
federal or state agency or any court seeking money damages or relief against
Company; and
(k)The benefits in this Agreement constitute good and valuable consideration and
Executive is fully satisfied with the terms and conditions of this Agreement.
16.Cooperation. Executive agrees, during the Term and all time thereafter, to
cooperate with Company regarding any claims, litigation, or related matters
involving Company, including providing truthful: (a) information by phone,
email, or otherwise upon reasonable request; and (b) testimony by deposition or
in court as may be reasonably required, with Company paying reasonable
compensation, travel and per diem expenses.
17.MISCELLANEOUS.
(a)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of all successors and assigns of Company, whether by way of merger,
consolidation, operation of law, assignment, purchase or other acquisition of
substantially all of the assets or business of Company and shall only be
assignable under the foregoing circumstances and shall be deemed to be
materially breached by Company if any such successor or assign does not
absolutely and unconditionally assume all of Company’s obligations to Executive
hereunder. Any such successor or assign shall be included in the term “Company”
as used in this Agreement.
(b)Notices. All notices, requests and demands given to, or made, pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address which:
(i)
In the case of Company shall be:

Axon Enterprise, Inc.
17800 North 85th Street
Scottsdale, Arizona 85255


(ii)
In the case of Executive shall be:

Executive’s current address or email address on file with Company
Either party may, by notice hereunder, designate a change of address. Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the fifth business
day thereafter, or when it is actually received, whichever is sooner.
(c)Captions. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.
(d)Governing Law. The validity, construction, rights, obligations, remedies and
performance of this Agreement shall be governed by the laws of the State of
Arizona. The parties agree that any action or proceeding initiated to enforce
this Agreement shall be brought solely in the State of Arizona. Any dispute
involving or affecting this agreement, or the services to be performed shall be
determined and resolved by binding arbitration in the County of Maricopa, State
of Arizona, in accordance with the Rules of the American Arbitration Association
then in effect, and with applicable law. BY SIGNING THIS AGREEMENT, EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY DISPUTE DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT. Both parties will bear their own costs,
attorneys’ fees and other expenses incurred in connection with the preparation
and/or review of this Agreement. Should Executive or Company employ an attorney
to enforce any of the provisions of this Agreement, or to recover damages for
the breach of any terms of this Agreement, the prevailing party shall be
entitled to recover all reasonable costs, damages and expenses, including
attorneys’ fees incurred or expended in





--------------------------------------------------------------------------------





connection therewith. The phrase “prevailing party” shall mean the party who is
determined in the proceeding to have prevailed or who prevails by dismissal,
default, judgment, or otherwise.
(e)Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
(f)Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any right or remedy
granted hereby or by any related document or by law.
(g)No Conflicting Business. Executive agrees that he will not, during the Term
of this Agreement, transact business with Company personally, or as an agent,
owner, partner, shareholder of any other entity; provided, however, Executive
may enter into any business transaction that is, in the opinion of Company’s
Board of Directors, reasonable, prudent or beneficial to Company, so long as any
such business transaction is at arms-length as though between independent and
prudent individuals and is ratified and approved by Company’s Board of
Directors.
(h)Tax Consequences. Company makes no representations or warranties with respect
to the tax consequences of the payment of any sums to Executive under the terms
of this Agreement. Executive agrees and understands that Executive is
responsible for payment, if any, of local, state and federal taxes on the sums
paid by Company and any penalties or assessments.
(i)Entire Agreement. This Agreement contains the complete, entire understanding
of the parties. In executing this Agreement, neither party relies on any term,
condition, promise or representation other than those expressed in this
Agreement. This Agreement supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter of this
Agreement and all prior employment agreements are deemed cancelled and
terminated. This Agreement is intended to be effective in its entirety and if
any provision of this Agreement is determined to be invalid or otherwise
unenforceable, then the entire Agreement shall be deemed invalid or
unenforceable.
(j)Counterparts. This Agreement shall be executed in at least two counterparts,
each of which shall constitute an original, but both of which, when taken
together, will constitute one in the same instrument.
(k)Amendment. This Agreement may be modified only by written agreement executed
by both parties hereto.
18.SECTION 280G OF THE CODE. Sections 280G and 4999 of the Internal Revenue Code
(“Code”) may place significant tax burdens on both Executive and Company if the
total payments made to Executive due to certain change in control events
described in Section 280G of the Code (the “Total Change in Control Payments”)
equal or exceed Executive’s 280G Cap. For this purpose, Executive’s “280G Cap”
is equal to Executive’s average annual compensation in the five (5) calendar
years preceding the calendar year in which the change in control event occurs
(the “Base Period Income Amount”) times three (3). If the Total Change in
Control Payments equal or exceed the 280G Cap, Section 4999 of the Code imposes
a 20% excise tax (the “Excise Tax”) on all amounts in excess of one (1) times
Executive’s Base Period Income Amount. In determining whether the Total Change
in Control Payments will equal or exceed the 280G Cap and result in the
imposition of an Excise Tax, the provisions of Sections 280G and 4999 of the
Code and the applicable Treasury Regulations will control over the general
provisions of this Section 18. All determinations and calculations required to
implement the rules set forth in this Section 18 shall take into account all
applicable federal, state, and local income taxes and employment taxes (and for
purposes of such calculations, Executive shall be deemed to pay income taxes at
the highest combined federal, state and local marginal tax rates for the
calendar year in which the Total Change in Control Payments are to be made, less
the maximum federal income tax deduction that could be obtained as a result of a
deduction for state and local taxes (the “Assumed Taxes”)).





--------------------------------------------------------------------------------





(a)Subject to the “best net” exception described in Section 18(b), in order to
avoid the imposition of the Excise Tax, the total payments to which Executive is
entitled under this Agreement or otherwise will be reduced to the extent
necessary to avoid equaling or exceeding the 280G Cap, with such reduction first
applied to the cash severance payments that Executive would otherwise be
entitled to receive pursuant to this Agreement and thereafter applied in a
manner that will not subject Executive to tax and penalties under Section 409A
of the Code.
(b)If Executive’s Total Change in Control Payments minus the Excise Tax and the
Assumed Taxes (payable with respect to the amount of the Total Change in Control
Payments) exceeds the 280G Cap minus the Assumed Taxes (payable with respect to
the amount of the 280G Cap), then the total payments to which Executive is
entitled under this Agreement or otherwise will not be reduced pursuant to
Section 18(a). If this “best net” exception applies, Executive shall be fully
responsible for paying any Excise Tax (and income or other taxes) that may be
imposed on Executive pursuant to Section 4999 of the Code or otherwise.
(c)Company will engage a law firm, a certified public accounting firm, and/or a
firm of reputable executive compensation consultants (the “Consultant”) to make
any necessary determinations and to perform any necessary calculations required
in order to implement the rules set forth in this Section 18. The Consultant
shall provide detailed supporting calculations to both Company and Executive and
all fees and expenses of the Consultant shall be borne by Company. If the
provisions of Section 280G and 4999 of the Code are repealed without succession,
this Section 18 shall be of no further force or effect. In addition, if this
provision does not apply to Executive for whatever reason, this Section shall be
of no further force or effect.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Execution Date.
AXON:
EXECUTIVE:
 
AXON ENTERPRISE, INC., a corporation organized under the laws of the State of
Delaware, U.S.A.
Joshua M. Isner, an individual
 
By: /s/ Luke S. Larson
By: /s/ Joshua M. Isner
Name: Luke S. Larson
 
Title: President
 
 
 
 
 










--------------------------------------------------------------------------------





Exhibit A


Form of Release Agreement


This Confidential Severance Agreement and General Release (“Release”) is made
and entered into by and between Joshua M. Isner (“Employee”) and Axon
Enterprise, Inc., a Delaware corporation (“Axon” or the “Company”) (Employee and
Axon are collectively referred to as the “Parties” and separately as a “Party”).
This Release is intended to settle and dispose of all liability, rights, claims,
demands, actions or causes of action that Employee may have against Axon and/or
its current or former shareholders, principals, parent companies, subsidiaries,
affiliated companies, divisions, directors, officers, employees, staff, agents,
contractors, assigns, affiliates, attorneys, predecessors, successors,
indemnitors, insurers, and all those for whom the above referenced parties may
have legal responsibility (collectively referred to as the “Released Parties”).
RECITALS
A.    Employee and Axon mutually agree that Employee’s employment with Company
will terminate effective __________________.
B.    In consideration for the severance benefits described in Executive
Employment Agreement entered into by and between Axon and Employee dated
_______________ (the “Employment Agreement”), Employee agrees as follows:
COVENANTS
NOW, THEREFORE, IN CONSIDERATION of the covenants, agreements, recitals and
promises provided and identified herein, the sufficiency of which is expressly
acknowledged, the Parties agree as follows:
1.    Severance. Provided that Employee signs and complies with this Release and
has not exercised Executive’s right of revocation pursuant to section 2(b)(ii),
Axon agrees to pay to Employee the severance and benefits described in the
Employment Agreement (the “Severance Benefits”), at the times, and subject to
the terms and conditions set forth in the Employment Agreement. Employee
acknowledges and agrees that Executive would not otherwise have been entitled to
the Severance Benefits had Executive not elected to sign this Release. Employee
acknowledges that Executive has been paid all of Executive’s salary, wages,
bonuses, accrued vacation and paid time off (if applicable), commissions,
referral fees, penalties, benefits, or any other monies owed to Employee by or
from any of the Released Parties, Executive is owed (and shall be owed in the
future) nothing further from any of the Released Parties.


1.Employee’s Release. In consideration of the covenants set forth herein:
(a)
Full Release and Waiver. Employee, on behalf of himself/herself, Executive’s
marital community, if any, and Executive’s heirs and assigns, irrevocably,
unconditionally, and expressly releases, waives, acquits, and forever discharges
the Released Parties from any and all claims, complaints, causes of action,
liabilities, obligations, agreements, controversies, damages, suits, rights,
costs, losses, debts, expenses, and demands of any kind (including attorneys’
fees and costs actually incurred) of any nature whatsoever, whether known or
unknown, suspected or unsuspected which Employee has, ever has had, or may have
and which are based on acts or omissions which Employee knew or should have
known about at the time of the signing of this Release. This FULL RELEASE AND
WAIVER includes, without limitation and to the fullest extent permitted by law,
all rights and claims arising under the following laws, as amended: Title VII of
the Civil Rights Act; Civil Rights Act of 1866 (Section 1981); Lilly Ledbetter
Fair Pay Act; Fair Credit Reporting Act; Labor Management Relations Act; Equal
Pay Act; Americans with Disabilities Act; Age Discrimination in Employment Act;
Fair Labor Standards Act; Older Workers Benefits Protection Act; Family Medical
Leave Act; Rehabilitation Act; Occupational Safety and Health Act and its state
equivalent; Genetic Information Nondiscrimination Act; Pregnancy Discrimination
Act; False Claims Act; Sarbanes-Oxley Act; Employment Retirement Income Security
Act; National Labor Relations Act; Health Insurance






--------------------------------------------------------------------------------





Portability and Accountability Act; Arizona Civil Rights Act; Arizona Drug
Testing of Employees Act; Arizona Medical Marijuana Act; the anti-retaliation
provisions of Arizona workers’ compensation; Arizona Employment Protection Act;
Arizona state wage payment laws including the Arizona Wage Act, Arizona Minimum
Wage Act, and Arizona Equal Pay Act; wage claims of all types, including, but
not limited to, those for non-payment, late payment, overtime, rest periods,
meal periods, bonuses, deductions, wage statements, and/or penalties; wrongful
termination in violation of public policy; unfair business practices; any other
local, state, or federal statute, regulation, or ordinance; any contract,
express or implied; any covenant of good faith and fair dealing, express or
implied; any state or federal whistleblower statute or regulation; any tort; any
legal restriction on Axon’s right to terminate Employee; and/or other common law
or statutory causes of action Employee may now have, has had, or could have been
alleged as of the Effective Date. Employee understands that Employee is not
releasing or giving up any claims for any events or actions that happen after
Executive signs this Release.
(i)
Employee promises and covenants not to file, commence, or initiate any suits,
grievances, demands, or causes of action against the Released Parties on the
basis of any claim released herein.

(ii)
This Release includes any claims that Employee’s spouse, agents, heirs, or
assigns, if any, may have against the Released Parties, including those arising
from or in any way related to Employee’s work and/or employment with Axon and/or
the Released Parties.

(iii)
It is understood and agreed that this is a full, complete and final general
release of any and all claims, as described herein, and that Employee and Axon
agree that it shall apply to all unknown, unanticipated, unsuspected and
undisclosed claims, demands, liabilities, actions or causes of action, in law,
equity or otherwise, as well as those which are now known, anticipated,
suspected or disclosed.

(iv)
This Release does not apply to any claim Employee may have under the workers’
compensation or unemployment compensation statutes or any other claim, which, as
a matter of law, cannot be released by private agreement.

(1)
This Release does not limit Employee’s ability to communicate with any
applicable government agencies or otherwise participate in any manner in any
investigation or proceeding that may be conducted by any government agency. This
Release is not intended to affect the rights and responsibilities of government
agencies to enforce the laws within their jurisdiction, including but not
limited to the Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), the Occupational Safety and Health
Administration (“OSHA”), the Arizona Division of Occupational Safety and Health
(“ADOSH”), the Securities and Exchange Commission (“SEC”), the Civil Rights
Division of the Arizona Attorney General Office (“ACRD”), or any other
applicable local, state, or federal agency. This means that by signing this
Release, Employee may still exercise Executive’s protected right to file an
administrative charge with, or participate in an investigation or proceeding
conducted by, a local, state, or federal government agency. However, if a
government agency commences an investigation or other legal action against the
Released Parties on Employee’s behalf, Employee specifically waives and releases
Executive’s right to recover monetary damages or other benefits or remedies of
any sort whatsoever arising from the governmental action (including any legal
action, agency charge, lawsuit, claim, proceeding, or investigation against the
Released Parties). The aforementioned waiver of monetary damages and other
benefits or remedies does not apply to the Securities Exchange Act of 1934 or
the Dodd-Frank Wall Street Reform and Consumer Protection Act, if applicable.
Employee acknowledges that this Release






--------------------------------------------------------------------------------





may be used by the Released Parties as a defense to any actions taken by
Employee that may be in violation of this Release.
(v)
Employee represents that Executive has not filed any charge or complaint with,
or participated in, an investigation or proceeding conducted by the EEOC, NLRB,
OSHA/ADOSH, SEC, ACRD or any other local, state, or federal government entity or
agency. Employee specifically acknowledges and represents that Executive has
already disclosed to Company any and all information, if any, regarding any
action or inaction that Executive reasonably believes, or believed to be, taken
by the Released Parties and in violation of law. To the extent Employee has not
made such disclosures to date, Employee represents such information, if any,
does not or did not exist to disclose now or in the future.

(b)
Waiver of Age Discrimination in Employment Claims. As noted above, this Release
is intended to release and discharge all claims Employee may have under the Age
Discrimination in Employment Act (“ADEA”). To satisfy the requirements of the
Older Workers’ Benefits Protection Act (“OWBPA”), Employee acknowledges the
following:

(i)
Employee has read and understands the terms of this Release. Employee
acknowledges that Executive has 21 calendar days from receipt of this Release to
consider whether to sign this Release and that Employee may sign the Release any
time within this time period. If Employee signs before the 21-day period
expires, Employee does so to expedite the Release and waives the right to take
the remaining days to consider the Release. Employee understands and agrees that
the Release will be automatically revoked and withdrawn if not accepted and
delivered to Human Resources at Company’s address with a copy to
Legal@Company.com within 21 calendar days after receipt.

(ii)
Employee can revoke Employee’s signature any time within seven (7) calendar days
after signing it. To revoke Employee’s signature pursuant to the OWBPA, Employee
must do so in writing, sent to Human Resources at Company’s address with a copy
to Legal@Company.com before the expiration of the seven-day period. If
Employee’s signature is not revoked at the expiration of the seven days, this
Release will be enforceable and irrevocable.

(iii)
Employee agrees that this Release is not effective and no money will be paid or
owed towards the Severance Benefits until all of the following have occurred:
(1) Employee signs the Severance Release in the time period identified in this
section above; and (2) the 7-day revocation period contained in this section has
passed; and (3) Employee has not revoked Employee’s signature during this time
period (hereinafter the “Effective Date”). If Employee does not timely sign
and/or revokes this Release, then this Release shall be null and void, and no
payments shall be made and/or due under this Release.

(iv)
Employee understands that this waiver and release does not apply to any rights
or claims that may arise after execution date of this Release. Employee has been
advised hereby that Employee has the right to consult with an attorney, if
desired, prior to executing this Release and acknowledges that Executive has
received all advice Employee deems necessary concerning this Release.

2.Confidentiality of Release. Employee agrees to treat all terms and conditions
contained herein and all discussions leading up to this Release as strictly
confidential and will not disclose them to anyone other than Executive’s (if
applicable) respective attorneys, Executive’s spouse, Executive’s tax preparers,
government agencies who have specifically requested a copy of this Release, to
individuals necessary for Company to effectuate payment, or as otherwise
required by law (“Authorized Individuals”). Employee agrees Executive will not
disclose or publish or cause to be disclosed or published the existence, amount
of, or content of the terms of this Release, except to Authorized Individuals.
If Employee discloses any such information to Authorized Individuals,





--------------------------------------------------------------------------------





Executive will advise that person or entity of the terms of the confidentiality
provision of this Release and require their consent to comply with that
agreement, to the extent permissible by law. The confidentiality of the terms
and conditions contained herein is part of the consideration inducing Company to
enter into this Release. Employee agrees that this provision is a material
provision to the Release, and that Company would not have entered into this
Release, but for the inclusion of this provision. Employee shall not disclose
any information regarding this Release to individuals other than the Authorized
Individuals, unless advance written authorization has been received by Employee
from the CEO of Axon. Violation of this section will constitute a material
breach of the Release and entitle Company to pursue all remedies at law
including seeking damages (including but not limited to the amount paid pursuant
to this Release) and injunctive relief without posting bond with a court of
competent jurisdiction to restrain any further violations of this Release.
3.Nondisparagement. Employee covenants and agrees that Executive will not
communicate any false and derogatory statements about the Released Parties in
any manner whatsoever, including oral and/or written statements and comments on
social networking applications, blogs, or internet websites. 
4.References. Company agrees to provide an employment reference for Employee.
Specifically, Company will only confirm Employee’s dates of employment, job
title, salary, and will communicate that Executive left on amenable terms. If
any third party (e.g., prospective employer, lender) wishes to verify Employee’s
employment with Company, Employee shall advise that person or entity to contact
Company’s Human Resources Department. Company may designate another contact for
Employee to direct reference requests, at Company’s sole discretion.
5.Return of Company Property. Employee affirms that Executive has returned all
Company property to Company as of the date this Release is executed, including
but not limited to files, documents, records, copies, confidential information,
Company-provided credit cards, keys, uniforms, computers, phones, equipment, and
tools.
6.Entire Release. This Release constitutes the full and complete understanding
of the Parties. There are no other agreements or representations, written or
oral, pertaining to the subject matter hereof, and the Release supersedes any
and all prior understandings, representations, warranties, and agreements
between the parties pertaining to the subject matter hereof. The Parties may
modify this Release only in a writing signed by all Parties.
7.Acknowledgment. Employee acknowledges and agrees that Executive has read this
Release in full; that Executive has had reasonable time to consider its terms;
that Executive has been advised to consult with an attorney regarding this
Release; and that Executive has signed this Release without coercion and of
Executive’s own free will, knowingly and voluntarily, understanding its terms,
and understanding the final and binding effect of execution of this Release.
Employee understands that this Release is a FULL RELEASE AND WAIVER OF ALL
CLAIMS against the Released Parties.
9.     No Reapply. Employee acknowledges that the relationship with Company has
been severed and, therefore, agrees not to apply for, seek employment, seek
work, nor accept employment with, Company or any of its affiliated companies.
Employee further acknowledges Executive will not seek work as a consultant,
independent contractor, or temporary worker with Company.
10.    Assignment. The rights and obligations of the Released Parties and/or
Axon shall inure to the benefit of their successors and assigns. Employee’s
rights and obligations under this Release may not be assigned by Employee
without prior written consent by the CEO of Axon. Employee affirms Executive has
not assigned any of Executive’s rights or obligations under this Release as of
the Effective Date.
11.    Governing Law and Jurisdiction. The rights, obligations, and remedies, as
specified under this Release, shall be interpreted and governed in all respects
by the laws of the State of Arizona. The Parties agree that any action or
proceeding initiated to enforce this Release shall be brought solely in the
state or federal district court within Maricopa County in the State of Arizona,
and the Parties hereby irrevocably submit to the exclusive jurisdiction of these
courts. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS RELEASE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY





--------------------------------------------------------------------------------





MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS RELEASE.
12.    Attorneys’ Fees and Costs. Both Parties will bear their own costs,
attorneys’ fees and other expenses incurred in connection with the preparation
and/or review of this Release. Should Employee or the Released Parties (which
specifically includes Axon) employ an attorney to enforce any of the provisions
of this Release, or to recover damages for the breach of any terms of this
Release, the prevailing party shall be entitled to recover all reasonable costs,
damages and expenses, including attorneys’ fees incurred or expended in
connection therewith. The phrase “prevailing party” shall mean the party who is
determined in the proceeding to have prevailed or who prevails by dismissal,
default, judgment, or otherwise.
13.    No Admission of Liability. This Release is not to be construed as an
admission of liability by the Released Parties. Employee agrees, admits, and
acknowledges that no representation of fact or opinion has been made by any
Released Party or such representative, either jointly, individually, or
collectively, to induce this Release. Employee agrees that the Released Parties
have not admitted liability or wrongdoing of any sort, and that the Released
Parties have not made any representation as to liability or wrongdoing of any
sort.
14.    Severability. If any provision of this Release is held illegal, invalid,
or unenforceable, such holding shall not affect any other provisions hereof. In
the event that any provision is held illegal, invalid, or unenforceable, such
provision shall be limited, deleted, or severed so as to affect the intent of
the Parties to the fullest extent permitted by applicable law and the validity
and enforceability of the remaining provisions shall not be affected.
15.    Cooperation. The Parties agree to cooperate fully, execute any
supplementary documents, and take all additional actions that might be necessary
or appropriate to give full force and effect to the basic terms and intent of
this Release.
16.    Counterparts. This Release may be executed in counterparts, one or more
of which may be facsimiles or PDFs, but all of which shall constitute one and
the same Release.
EMPLOYEE HAS CAREFULLY READ THE FOREGOING RELEASE, HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY, KNOWS AND UNDERSTANDS THE CONTENTS OF THIS RELEASE, AND SIGNS
THIS RELEASE VOLUNTARILY AND AGREES TO ABIDE BY ITS TERMS.










[SIGNATURES ON FOLLOWING PAGE]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have hereby approved and executed this Release
as of _____________________, ______.
AXON ENTERPRISE, INC.


______________________________________
[________________]
Its: [________________]


EXECUTIVE
_______________________________________
Joshua M. Isner







